Citation Nr: 0617685	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-28 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the appellant is entitled to Civilian Health and 
Medical Program of the Department of Veterans Affairs 
(CHAMPVA) benefits.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran served on active duty from June 1950 to June 
1953.

This matter comes to the Board of Veterans Appeals (Board) 
from a decision of the Health Administration Center that 
denied the appellant's claim for CHAMPVA benefits.


FINDINGS OF FACT

1.  Service connection had not been established for any 
disability of the veteran.

2.  The veteran has been awarded benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.


CONCLUSION OF LAW

The criteria for an award of CHAMPVA benefits have not been 
met.  38 U.S.C.A. §§ 101(16), 1151, 1781 (West 2002); 38 
C.F.R. §§ 3.1(k), 17.271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 2004, the veteran was awarded compensation for 
disability of the eyes, evaluated 100 percent disabling, 
under the provisions of 38 U.S.C.A. § 1151.  In June 2004, 
the appellant submitted VA Form 10-10D, Application for 
CHAMPVA Benefits on behalf of his spouse.

The following persons are eligible for CHAMPVA benefits 
provided that they are not eligible for CHAMPUS/TRICARE or 
Medicare Part A (except as noted in § 17.271): (1) The spouse 
or child of a veteran who has been adjudicated by VA as 
having a permanent and total service-connected disability; 
(2) The surviving spouse or child of a veteran who died as a 
result of an adjudicated service-connected condition(s); or 
who at the time of death was adjudicated permanently and 
totally disabled from a service-connected condition(s); (3) 
The surviving spouse or child of a person who died on active 
military service and in the line of duty and not due to such 
person's own misconduct; and (4) An eligible child who is 
pursuing a full-time course of instruction approved under 38 
U.S.C. Chapter 36, and who incurs a disabling illness or 
injury while pursuing such course (between terms, semesters 
or quarters; or during a vacation or holiday period) that is 
not the result of his or her own willful misconduct and that 
results in the inability to continue or resume the chosen 
program of education must remain eligible for medical care 
until: (i) The end of the six-month period beginning on the 
date the disability is removed; or (ii) The end of the two- 
year period beginning on the date of the onset of the 
disability; or (iii) The twenty-third birthday of the child, 
whichever occurs first. 38 U.S.C.A. § 1781; 38 C.F.R. § 
17.271.

The term "service-connected" means, with respect to 
disability or death, that such disability was incurred in or 
aggravated, or that the death resulted from a disability 
incurred or aggravated, in line of duty in the active 
military, naval, or air service. 38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).

As noted above, the veteran was awarded compensation based 
disability arising out of his treatment at a VA facility.  
The premise of the award was 38 U.S.C.A. § 1151.  The General 
Counsel of the VA was requested to furnish an opinion 
concerning whether a veteran's award of permanent and total 
disability or death under 38 U.S.C.A. § 1151 provides a basis 
for determining that the veteran is also an eligible CHAMPVA 
sponsor under 38 U.S.C.A. § 1781.  In an advisory opinion, 
VAOPGCADV 22-97 (July 31, 1997), the General Counsel noted 
that 38 U.S.C. § 1151 provides certain veterans who suffer 
(added) disability or death as a result of VA surgical or 
medical treatment with quasi-service-connection with respect 
to such disability or death.  That allows the veterans or 
their survivors to receive disability or dependency and 
indemnity compensation (DIC) benefits as if the disability or 
death had actually been service-connected.

The General Counsel notes that section 1713 (now transferred 
and designated as section 1781) authorizes VA to pay medical 
care benefits to certain survivors and dependents of 
sponsoring-veterans who have a total and permanent disability 
resulting from a service-connected disability; who died as a 
result of such a disability; who at the time of death had a 
total and permanent disability resulting from service-
connection; or who died in the active service in the line of 
duty not due to such person's own misconduct.  38 U.S.C. 
§ 1781(a). 38 U.S.C. § 1151 provides quasi-service-connection 
only for purpose of establishing for monetary compensation 
under chapters 11 or 13 or title 38.  This section contains 
no reference to chapter 17.  As for section 1781, that 
statute does not define "total disability, permanent in 
nature, resulting from a service-connected disability" and 
does not include or reference determinations of quasi-
service-connection. (For that matter, it must be noted the 
definition of 'service-connected' in 38 U.S.C. § 101(16) does 
not include a 'quasi-service-connected disability').  
Moreover, section 1781 does not tie eligibility for CHAMPVA 
sponsorship to the receipt of 1151 benefits.

In sum, it is noted that the "quasi-service-connected" status 
accorded a qualifying veteran under section 1151, for 
purposes of determining an individual's eligibility for 
disability or DIC benefits, is not a basis for determining 
that the veteran is also an eligible CHAMPVA sponsor, for 
purposes of section 1781.  In other words, eligibility for 
CHAMPVA medical benefits under 38 U.S.C. § 1781 does not 
derive from an award of total and permanent disability or DIC 
compensation pursuant to 38 U.S.C. § 1151.

The Board acknowledges the appellant's contentions; however, 
it is not disputed that service connection has not been 
established for any disability, and that the appellant was 
awarded disability benefits under the provisions of 38 
U.S.C.A. § 1151.  Although it is not dispositive or binding, 
the Board finds that the reasoning inherent in the opinion of 
the General Counsel to be persuasive.  The veteran's spouse 
is not being "denied health care", but she is simply not 
qualified for a particular benefit based on the law.

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) held, in Mintz v. Brown, 
6 Vet. App. 277 (1994) that a finding of "as if" service 
connection under 38 U.S.C.A. § 1151 creates entitlement to 
certain benefits under chapters 11 and 13 of Title 38, but 
not under other provisions.  In other words, the Court 
acknowledged that different benefits flow from a grant of 
benefits pursuant to 38 U.S.C.A. § 1151.  This is consistent 
with the General Counsel's opinion, and provides additional 
support for the Board's conclusion in this case.  The claim 
is denied.

Finally, the Board must consider whether VA has satisfied all 
duties to notify and assist the appellant with respect to the 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  
It does not appear that the changes to VA's duties noted in 
these laws and regulations are applicable to the current 
claim.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002) (the 
expanded duties to notify and assist are not applicable to 
cases involving waiver of recovery of overpayment claims as 
the statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e., the laws changed by the 
codified regulations noted above)).  Similarly, the statute 
at issue in this matter is not found in Chapter 51.  In any 
event, the RO provided the appellant with regulations in the 
August  2004 statement of the case in which it was attempted 
to explain the basis for the denial of the claim.  As such, 
the Board finds that VA has met the duties to notify and 
assist the appellant.


ORDER

The appeal is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


